OPINION
Per CURIAM.
The Probate Judge, upon application, awarded Robert Dow Hamilton an attorney’s fee of Two Thousand Dollars, covering regular and special services performed in the administration of an estate.
The Probate Court, upon its own motion, set aside and vacated its first order, stating that the Court had not been in possession of all the facts at the time the fee had been awarded.
No appeal was taken from the entry setting aside the entry awarding the fee. The Probate Court set a date for another hearing for the determination of Mr. Hamilton’s fee and, upon consideration of the evidence adduced at that hearing, Mr. Hamilton was awarded a fee of Four Hundred Fifty Dollars. No appeal was taken from that reduced award; however, Mr. Hamilton did file a motion for a rehearing which motion was denied and, from that denial, Mr. Hamilton has appealed.
Clearly, the only question before this Court is the denial of Mr. Hamilton’s motion for rehearing. The order denying the motion for rehearing would be appealable only if there were an abuse of discretion. There was nothing filed with the application for rehearing which indicated any further facts or law which were not originally considered by the Probate Court, which should have been considered by that Court.
We, therefore, are of the opinion that the Probate Court did not abuse its discretion in denying this rehearing to Mr. Hamilton.
The judgment of the Probate Court is affirmed and this appeal is dismissed.
BRYANT, PJ, DUFFY and McLAUGHLIN, JJ, concur.